935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Oliver Curtis POWELL, Plaintiff-Appellant,v.WEST EDGECOMBE RESCUE SQUAD, INCORPORATED, W. Wayne Cooke,Elton Abernathy, Sean Brake, Defendants-Appellees.
No. 90-1080.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 17, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-89-933-5-CIV-F)
Oliver Curtis Powell, appellant pro se.
Alexis Christopher Pearce, Tharrington, Smith & Hargrove, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Oliver Curtis Powell appeals from the district court's order dismissing Powell's civil action against his former employer.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Powell v. West Edgecombe Rescue Squad, Inc., CA-89-933-5-CIV-F (E.D.N.C. July 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.